Case 0:21-cv-61339-AHS Document 12 Entered on FLSD Docket 09/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-61339-CIV-SINGHAL/VALLE

  EDWIN ETIENNE,

         Plaintiff,

  v.

  CLIENT SERVICES, INC.,

       Defendant.
  ____________________________/
                        ORDER OF DISMISSAL WITHOUT PREJUDICE

         THIS CAUSE is before the Court on a sua sponte review of the record. On June

  30, 2021, this Court entered an Order (DE [4]) requiring the parties to submit a joint

  scheduling report by July 21, 2021. The parties failed to comply, so the Court entered its

  own Scheduling Order (DE [10]). The Scheduling Order required the parties to file a

  notice of mediator selection by September 7, 2021, and warned the parties that failure to

  comply with the Scheduling Order may result in sanctions. See id. at 1, 7.1 Again, the

  parties failed to comply.

         Consequently, on September 8, 2021, the Court entered an Order (DE [11]) giving

  the parties until September 15, 2021, to file a notice of mediator selection. The Court

  warned the parties that failure to comply with the Order may result in a dismissal without

  prejudice without further notice. Because the parties have yet again failed to comply with

  a Court order, have not provided an explanation for their non-compliance, and have not

  requested an extension, the Court dismisses this case without prejudice for the parties’


  1The deadline was actually September 6, 2021, which was a holiday, so the parties had until September
  7, 2021, to file their notice. See Fed. R. Civ. P. 6(a)(1)(C).
Case 0:21-cv-61339-AHS Document 12 Entered on FLSD Docket 09/16/2021 Page 2 of 2




  willful failure to comply with Court orders. Accordingly, it is hereby

         ORDERED AND ADJUDGED that this action is DISMISSED WITHOUT

  PREJUDICE. The Clerk of Court is directed to CLOSE this case and DENY AS MOOT

  any pending motions.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 16th day of

  September 2021.




  Copies furnished to counsel via CM/ECF




                                               2
